Case 1:19-cr-00699-JGK Document 1 Filed 09/27/19 Page 1 of 10

EKOELT

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

— — — — — —_ — a — me 4 oT mw — 4 m4 x

UNITED STATES OF AMERICA SEALED INDICTMENT

~y. -
19 Cr.
JAMES T, BOOTH,
Defendant.
— — —_— — — — — —_ _— — _ — — _— _ — x ' m* a
1 USDC SDNY
COUNT ONE + DOCUMENT _
(Securities Fraud) JT BLECTRONICALLY FILED

 

4 OC a eee |
The Grand Jury charges: DATE FILED:

 

 

 

 

RELEVANT INDIVIDUALS AND ENTITIES

 

1. At all times relevant to this Indictment, JAMES
T,. BOOTH, the defendant, was the owner and operator of a
financial services firm named Booth Financial Associates (“Booth
Financial”). Founded in 1989, Booth Financial provided advisory
services to individuals and small businesses and sold insurance
products. Booth Financial maintained its primary office in
Norwalk, Connecticut, and another office in Saranac Lake, New
York.

2. From in or about February 2018 through in or
about May 2019, Booth Financial served its investment advisory
clients and brokerage customers by using the trading platform of
a national independent broker-dealer (“Firm-1”}. JAMES T.

BOOTH, the defendant, was a registered representative of Firm-1

 
Case 1:19-cr-00699-JGK Document 1 Filed 09/27/19 Page 2 of 10

during this time period. From in or about 2005 through in or
about February 2018, Booth Financial also served its investment
advisory clients and brokerage customers through the trading
platform of another national independent broker-dealer (“Firm-
2”). BOOTH also was a registered representative of Firm-2
during this time period.

THE SCHEME TO DEFRAUD

 

3. From at least in or about 2013 through in or
about 2019, JAMES T. BOOTH, the defendant, solicited money from
clients of Booth Financial and falsely promised to invest their
money in securities offered outside of their ordinary advisory
and brokerage accounts. Specifically, BOOTH directed certain of
his clients to write checks or wire money to an entity named

if

“Tnsurance Trends, Inc. Instead of investing his clients’
funds, BOOTH, who controlled Insurance Trends, Inc.’s bank
account, subsequently misappropriated his clients’ funds to pay
his personal and business expenses.

4. In total, JAMES T. BOOTH, the defendant, raised
approximately $4.9 million from approximately 40 investors.
BOOTH lured many of his victims with false promises of safe
investments with high returns. For example:

a. BOOTH convinced a recently~-widowed elderly

investor (“Investor-1”) to move money she had received from her

2

 

 
Case 1:19-cr-00699-JGK Document 1 Filed 09/27/19 Page 3 of 10

late husband’s pension into Insurance Trends, Inc. BOOTH
falsely promised Investor-1 that she would have $1 million by
the time she was 100 years old. As a result of BOOTH’s false
assurances, Investor-1 invested more than $600,000 with BOOTH.

b. BOOTH similarly convinced another investor
(“Investor-2”%) to move his money into an investment product
that, according to BOOTH, would never lose its principal and
would grow with the market. Based on this false representation,
Investor-2 moved money he had set aside for his child’s college
expenses, at least approximately $60,000, to BOOTH. BOOTH
subsequently failed to provide Investor-2 with documentation of
his investment or to allow Investor-2 to redeem his investment.

Cc. BOOTH convinced another elderly investor
(“Investor-3”) to withdraw money from an annuity established for
the care of his disabled sibling, approximately $18,000, and
invest that money with BOOTH. Investor-3 gave the money to
BOOTH with the understanding that BOOTH would invest that money
for the benefit of Investor-3’s sibling’s continued care.

5, To prevent investors from seeking a return of

their money, and to induce additional investments, JAMES T.
BOOTH, the defendant, provided investors with fabricated account
statements that falsely indicated that BOOTH had purchased

certain securities on their behalf and that those investments

3

 
Case 1:19-cr-00699-JGK Document 1 Filed 09/27/19 Page 4 of 10

had generated a profit. BOOTH further concealed the truth from
investors by using money obtained from new investors to make
redemption payments to previous investors, in Ponzi-like
fashion.

6, On or about May 29, 2019, a representative of
Firm-1l (“Representative-1”) spoke with JAMES T. BOOTH, the
defendant. In talking with Representative-1, BOOTH admitted to
stealing money from his advisory clients and brokerage customers
in order to pay for his personal and business expenses and to
repay previous investors. Firm-1 subsequently terminated BOOTH.

7. On or about June 14, 2019, JAMES T. BOOTH, the
defendant, responded to an inquiry from the Financial Industry
Regulatory Authority (“FINRA”) regarding his investment advisory
activity with Firm-1, among other things. In his response,
BOOTH stated, in sum and substance, that he had been operating a
Ponzi scheme, that he used Insurance Trends, Ine. to funnel
stolen investor assets to bank accounts he controiled, and that
he provided investors with fabricated account statements listing
assets he purportedly purchased on their behaif.

Statutory Allegations

 

8. From at least in or about 2013 through
in or about 2019, in the Southern District of New York and
elsewhere, JAMES T. BOOTH, the defendant, willfully and

4

 

 
Case 1:19-cr-00699-JGK Document 1 Filed 09/27/19 Page 5 of 10

knowingly, directly and indirectly, by use of the means and
instrumentalities of interstate commerce, and of the mails and
the facilities of national securities exchanges, in connection
with the purchase and sale of securities, used and employed
manipulative and deceptive devices and contrivances, in
violation of Title 17, Code of Federal Regulations, Section
240.10b-5, by: (a) employing devices, schemes, and artifices to
defraud; (b) making untrue statements of material fact and
omitting to state material facts necessary in order to make the
statements made, in the light of the circumstances under which
they were made, not misleading; and (c) engaging in acts,
practices, and courses of business which operated and would
operate as a fraud and deceit upon persons, to wit, BOOTH
engaged in a scheme to defraud customers of Booth Financial by
falsely representing to those customers that money sent to
Insurance Trends, Inc. would be invested on their behalf, when
in truth and in fact, BOOTH misappropriated the money to pay for
his personal and business expenses.

(Title 15, United States Code, Sections 78 ](b) & 78ff;

Title 17, Code of Federal Regulations, Section 240.10b-5; Title
18, United States Code, Section 2.)

 
Case 1:19-cr-00699-JGK Document 1 Filed 09/27/19 Page 6 of 10

COUNT TWO
(Wire Fraud)

The Grand Jury further charges:

9. The allegations contained in paragraphs 1 through
7 above are hereby repeated, realleged, and incorporated by
reference as if fully set forth herein.

10. From at least in or about 2013 through in or
about 2019, in the Southern District of New York and elsewhere,
JAMES T. BOOTH, the defendant, willfully and knowingly, having
devised and intending to devise a scheme and artifice to
defraud, and for obtaining money and property by means of false
and fraudulent pretenses, representations, and promises,
transmitted and caused to be transmitted by means of wire,
radio, and television communication in interstate and foreign
commerce writings, signs, signals, pictures, and sounds for the
purpose of executing such scheme and artifice, to wit, BOOTH,
through the use of interstate wires, engaged in a scheme to
defraud customers of Booth Financial by falsely representing to
those customers that money sent to Insurance Trends, Inc. would
be invested on their behalf, when in truth and in fact, BOOTH
misappropriated the money to pay for his personal and business
expenses.

(Title 18, United States Code, Sections 1343 and 2.)

 
Case 1:19-cr-00699-JGK Document 1 Filed 09/27/19 Page 7 of 10

COUNT THREE
(Investment Adviser Fraud)

The Grand Jury further charges:

11. The allegations contained in paragraphs 1 through
7 above are hereby repeated, realleged, and incorporated by
reference as if fully set forth herein.

12. From at least in or about 2013 through in or
about 2019, in the Southern District of New York and elsewhere,
JAMES T. BOOTH, the defendant, willfully and knowingly used the
mails and other means and instrumentalities of interstate
commerce, directly and indirectly, (a) to employ a device,
scheme, and artifice to defraud clients and prospective clients;
(ob) to engage ina transaction, practice, and course of business
which operated as a fraud and deceit upon clients and
prospective clients; and (c) to engage in an act, practice, and
course of business which was fraudulent, deceptive, and
manipulative, to wit, while BOOTH served as an investment
adviser to customers of Booth Financial, BOOTH engaged ina
scheme to defraud customers of Booth Financial by falsely
representing to those customers that money sent to Insurance

Trends, Inc. would be invested on their behalf, when in truth

 
Case 1:19-cr-00699-JGK Document 1 Filed 09/27/19 Page 8 of 10

and in fact, BOOTH misappropriated the money to pay for his
personal and business expenses.

(Title 15, United States Code, Sections 80b-6 and 80b~-17;
Title 18, United States Code, Section 2.)

FORFEITURE ALLEGATIONS

 

13. As a result of committing one or more of the
offenses charged in Counts One through Three of this Indictment,
JAMES T. BOOTH, the defendant, shall forfeit to the United States
pursuant to Title 18, United States Code, Section 981(a) (1) (C) and
Title 28, United States Code, Section 2461(c), any and all
property, real and personal, that constitutes or is derived from
proceeds traceable to the commission of said offenses, including
but not limited to a sum of money in United States currency
representing the amount of proceeds traceable to the commission of
said offenses.

Substitute Asset Provision

 

14. If any of the above described forfeitable property,
as a result of any act or omission of the defendant:

{a) cannot be located upon the exercise of due
diligence;

(b) has been transferred or sold to, or deposited
with, a third party;

(c) has been placed beyond the jurisdiction of the

 

 

 
Case 1:19-cr-00699-JGK Document 1 Filed 09/27/19 Page 9 of 10

Court;

(d} has been substantially diminished in value; or

(e) has been commingled with other property which
cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p) and Title 28, United States Code,
Section 2461(c), to seek forfeiture of any other property of the
defendant up to the value of the above forfeitable property.

(Title 18, United States Code, Section 981,

Title 21, United States Code, Section 853, and
Title 28, United States Code, Section 2461.)

FOREPERSON

 

 

United States Attorney

|
|
|

 
Case 1:19-cr-00699-JGK Document1 Filed 09/27/19 Page 10 of 10

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

-v.-

 

JAMES T. BOOTH,

Defendant.

 

SEALED INDICTMENT

19 Cr.

(15 U.S.C. §§ 783 {b), 78ff, 80b-6 and
80b-17; 17 C.F.R. 240.106-5; 18 U.S.C.
§§ 1343 & 2.)

GEOFFREY S. BERMAN
United States Attorney.

 

  

10
